           Case 1:20-cv-01761-JMF Document 15 Filed 04/21/20 Page 1 of 1



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                                 Direct Number: (212) 326-3693
                                                   April 20, 2020                                    nscott@jonesday.com




                                        Application GRANTED. The initial pretrial conference currently scheduled
VIA ECF                                 for May 12, 2020, is RESCHEDULED to June 30, 2020, at 4:00 p.m. The
                                        Clerk of Court is directed to terminate ECF No. 14. SO ORDERED.
Hon. Jesse M. Furman
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, NY 10007                                                                                          April 21, 2020

                  Re:       Moshe Masri v. Experian Information Solutions, Inc., et al., Case No.
                            1:20-cv-1761-JMF

                            Joint Request For an Adjournment of the Court Ordered Mediation

Dear Judge Furman:

        Counsel for Moshe Masri (“Plaintiff”) and Experian Information Solutions, Inc.
(“Experian”) jointly write to request an adjournment of the court ordered mediation in the above
referenced matter. Alternatively, counsel for Plaintiff and Experian request that the court
postpone the Initial Pretrial Conference, currently scheduled for May 12, 2020, to at least June
12, 2020, in order to adhere to the Court’s order that mediation take place at least two weeks
prior to the Initial Pretrial Conference. Citibank, N.A. has settled in this matter, and the
remaining co-defendant, American Express Co., has not yet made an appearance.

       Counsel have contacted the Mediation Office to schedule a mutually agreeable mediation
date once co-defendant American Express Co. makes an appearance in the matter. The
Mediation Office has not assigned a mediator to this case as of this date.

        This request is the first adjournment request and does not affect any other scheduled dates
in the matter, other than the dates described above. The next scheduled appearance before the
Court is May 12, 2020. Plaintiff’s counsel consents to this request.

                                                             Respectfully Submitted,

                                                               /s/ Neil C. Scott

                                                             Neil C. Scott


cc:     All counsel of record (via ECF)




  ALKHOBAR  AMS TERDAM  ATL ANTA  BEIJING  BO S TON  BRISBANE  BRUSSEL S  CHICAGO  CLEVEL AND  CO LUMBUS  DALL AS
  DETROIT  DUBAI  DÜSSELDORF  FRANKFUR T  HONG KONG  HOUS TON  IRVINE  JEDDAH  LONDO N  LOS ANGELES  MADRID
  MEXICO CIT Y  MIAMI  MIL AN  MINNEAPOLIS  MOSCOW  MUNICH  NEW YORK  PAR IS  PER TH  PITTSBURGH  RIYADH
  SAN DIEGO  SAN FRANCISCO  SÃO PAULO  SHANGHAI  SILICON VALLEY  S INGAPORE  S YDNEY  TAIPEI  TOKYO  WASHINGTON
